261 S.W.3d 711 (2008)
Gary G. BECK, Hermetta Sue Beck, Pat Miller, Paul D. Miller, Norma Rice and Judy Murray, Respondents,
v.
Alma Ruth NICHOLS, Appellant.
No. WD 68833.
Missouri Court of Appeals, Western District.
September 2, 2008.
Daniel E. Hunt, Jefferson City, MO, for appellant.
Jason Call, Jefferson City, MO, for respondents.
Before JOSEPH M. ELLIS, Presiding Judge, JAMES E. WELSH, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Alma Ruth Nichols appeals from a judgment in an action for partition in which the court overruled her objections to the commissioners' report and confirmed the report, ordered her to pay a pro rata share of the cost of obtaining a quitclaim deed on a portion of the property, and granted the plaintiffs' request for supplemental attorney fees. After a thorough review of the record, we conclude that there was no abuse of discretion. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).